Exhibit 14
7/2/2021                                                        nimbus screenshot app print

                                                                                          screenshot-pinkypromisebeauty.net-2021.07.02-14_37_58
                                                                                                     https://pinkypromisebeauty.net/muscle-building
                                                                                                                                       02.07.2021




chrome-extension://bpconcjcammlapcogcnnelfmaeghhagj/edit.html                                                                                    1/1
